United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                 No. 98-1480
                                _____________

William A. Weiler,                   *
                                     *
      Plaintiff - Appellant,         *
                                     * Appeal from the United States
                                     * District Court for the
      v.                             * Northern District of Iowa.
                                     *
Kenneth S. Apfel, Commissioner       *
of Social Security,                  *
                                     *
      Defendant - Appellee.          *
                               _____________

                         Submitted: February 11, 1999
                             Filed: June 21, 1999
                               _____________

Before McMILLIAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                           _____________


JOHN R. GIBSON, Circuit Judge.

      William Weiler applied to the Social Security Administration for disability
benefits. After the Administration denied the application originally and on
reconsideration, the case came before an Administrative Law Judge who denied the
benefits, finding that Weiler was not disabled. The Appeals Council of the
Administration adopted the ALJ's findings and conclusions. Weiler sought review
under 42 U.S.C. § 405(g) (1994) in the district court,1 which affirmed the decision of
the Council. Weiler appeals, contending that the ALJ's finding was not supported by
the record and that the ALJ failed to fully and fairly develop the record. We affirm.

       Weiler is thirty-seven years old, has a high school education and work
experience as a furniture mover, janitor, and meat trimmer. He stopped working in
1990, claiming that carpal tunnel syndrome made working impossible. He spends his
days fishing, reading, and watching television.

      He filed his application for benefits on December 2, 1992, alleging his inability
to work since April 1, 1990. The ALJ heard his case on November 9, 1993. The ALJ
decided additional medical testing was needed as to Weiler's psychological condition
and his ability to handle stress. Weiler saw Dr. Grey Woodman, psychiatrist, Dr.
Thomas Anderegg, psychologist, and Dr. Ann Shanklin, psychologist. He had
previously seen Dr. S. Krish and Dr. Davis Field for evaluation of his hands.

      The ALJ reviewed the additional evidence and denied the benefits. The
government conceded there were procedural errors in the hearing, and the district court
remanded. The ALJ denied the benefits on rehearing, and the district court affirmed.
During the rehearing, the ALJ propounded a hypothetical to a vocational expert in
which he limited Weiler to simple, routine, non-fast paced work, with a maximum lift
of twenty pounds and a repeated maximum lift of ten pounds, including only occasional
contact with the public, co-workers, and supervisors, and no repetitive hand
movements. The vocational expert described four jobs that fit the limitations–deliverer,
locker room attendant, arcade attendant, and surveillance monitor.


      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.



                                          -2-
       In analyzing the claim, the ALJ proceeded through the five-step process
established by the Social Security Regulations.2 See 20 C.F.R. § 404.1520 (a)-(f)
(1998); Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); McCoy v. Schweiker, 683
F.2d 1138, 1141-42 (8th Cir. 1982). The ALJ found at the fifth step that Weiler had
a residual functional capacity which allowed him to perform other work in the national
economy in view of his age, education, and work experience. This finding, if not
erroneous, precludes Weiler from being "disabled" within the meaning of the Social
Security Act. See 20 C.F.R. § 404.1520(f); Baker v. Apfel, 159 F.3d 1140, 1144 (8th
Cir. 1998).

      We must determine whether the ALJ's findings are supported by substantial
evidence on the record as a whole. See Pierce v. Apfel, 173 F.3d 704, 706 (8th Cir.
1999). "Substantial evidence is relevant evidence which a reasonable mind would
accept as adequate to support the [ALJ's] conclusion," and we consider evidence that
supports the conclusion, as well as evidence that detracts from it. Id. We cannot
reverse the ALJ's decision merely because the record contains substantial evidence
supporting a contrary outcome. See id.

       Weiler contends that the residual functional capacity finding is not supported by
substantial evidence. He begins by arguing that at step five it is the Secretary's burden
to establish by medical evidence that the claimant has the requisite residual functional
capacity to perform other work. See Frankl v. Shalala, 47 F.3d 935, 937 (8th Cir.
1995). He then argues that the ALJ's finding of Weiler's residual functional capacity
was based only upon the discrediting of Weiler and Dr. Woodman and that the mere
discrediting of the witnesses is not proof by medical evidence.


      2
       The ALJ found that Weiler was not engaged in a substantial gainful activity, that
Weiler was impaired, but the impairment did not equal one listed in Appendix 1,
Subpart P, Regulations No. 4, and that Weiler was unable to perform past relevant
work.
                                           -3-
       We do not quarrel with Weiler's assertion that the Secretary carries the burden
of establishing the residual functional capacity by medical evidence. However, the
record contains substantial medical evidence supporting the residual functional
capacity. Cf. Frankl, 47 F.3d at 937-38 (record contained no medical evidence of
residual functional capacity at the time of the hearing).

      The ALJ determined Weiler's residual functional capacity:

      The claimant has the residual functional capacity to perform the physical
      exertional and nonexertional requirements of work except for lifting more
      than 20 pounds occasionally or 10 pounds frequently. He cannot use
      hand controls, nor can he do any repetitive pushing, pulling, gripping, or
      gross manipulation. He is able to do only simple, routine, repetitive work.
      He can only have occasional contact with the public, co-workers, or
      supervisors. He cannot work at a fast pace, but can perform at a regular
      pace . . . .

        As for Weiler's physical condition, Dr. Krish's notes show normal results on
many of the tests he conducted while examining Weiler's hands. Dr. Field's notes
describe Weiler's carpal tunnel findings as "slight and subtle." Dr. Krish believed
lifting and carrying was possible, and Dr. Field said the same of "light work." Both
doctors recommended that Weiler avoid repetitious movements with his hands. The
ALJ also followed the proper analysis in discounting Weiler's complaints of pain. See
Anderson v. Shalala, 51 F.3d 777, 780 (8th Cir. 1995) (lack of credit given to
claimant's complaints of pain considered in substantial evidence analysis).

        As for Weiler's psychological condition, Dr. Woodman recommended that
Weiler be placed on disability benefits, but this is not determinative. See Pierce, 173
F.3d at 707; Bentley v. Shalala, 52 F.3d 784, 785-86 (8th Cir. 1995). Dr. Woodman's
report on Weiler's ability to do work-related activities showed that Weiler was "good"
at following work rules and using judgment, and "fair" at relating to coworkers, dealing


                                          -4-
with the public, interacting with supervisors, functioning independently, and
maintaining concentration. Dr. Woodman assessed Weiler at "poor or none" only in
his ability to deal with work stress. Although the ALJ did not specifically cite the
relevant portion of the medical record, Dr. Anderegg gave Weiler scores of "very good"
in all categories referred to above, including ability to deal with work stress. Dr.
Shanklin noted that Weiler's ability to interact appropriately with supervisors, co-
workers, and the public and his ability to respond appropriately to changes in the
workplace was "markedly impaired," not completely lacking. Finally, the medical
evidence showed that some of Weiler's psychological problems were linked to the
problems with his hands; yet, he refused surgery and did not take prescription drugs.
See Thomas v. Sullivan, 928 F.2d 255, 259-60 (8th Cir. 1991) (failure to follow
prescribed treatment or undergo recommended testing considered in substantial
evidence analysis).

       The ALJ had before him rather consistent medical evidence regarding Weiler's
carpal tunnel problems (except for the properly discounted complaints of pain) and
conflicting medical evidence regarding Weiler's psychological problems. Viewing the
entire record, substantial evidence supports the ALJ's residual functional capacity
finding that Weiler be limited to simple, routine, non-fast paced work, with lifting
restrictions, only occasional contact with the public, co-workers, and supervisors, and
not involving repetitive hand movements.

       Next, Weiler argues that even if there is substantial evidence in the record to
support the residual functional capacity finding, the ALJ erroneously concluded that
there are a significant number of jobs in the economy that Weiler could perform. He
asserts that the vocational expert's testimony that Weiler was qualified to be a deliverer,
locker room attendant, arcade attendant, or surveillance monitor was incompetent
because a comparison of Weiler's residual functional capacity to the description of
these jobs given in the Dictionary of Occupational Titles shows that Weiler could not
perform the jobs. See Bjornholm v. Shalala, 39 F.3d 888, 891 (8th Cir. 1994).

                                            -5-
       We reject Weiler's argument. We need not exhaustively compare Weiler's
residual functional capacity to every job recommended by the vocational expert. The
vocational expert testified that there are 32,000 surveillance monitor positions
nationwide. Weiler's physical and psychological condition, age, education, and work
experience fully support his ability to be a surveillance monitor. The position does not
require any lifting, repetitious hand movements, or interpersonal contact beyond
Weiler's residual functional capacity.3 The vocational expert's testimony in response
to the ALJ's hypothetical is substantial evidence supporting the ALJ's conclusion that
there are a significant number of jobs in the economy which Weiler can perform. See
Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996).

       Finally, we reject Weiler's argument that the ALJ failed to fully and fairly
develop the record. Weiler relies on the ALJ's statement that Dr. Woodman did not
express an opinion as to whether Weiler satisfied the Social Security Act's disability
listings. However, Weiler has failed to demonstrate that the opinions of the treating
doctors could not "be adequately related to" the disability listings. Vaughn v. Heckler,


      3
      The Dictionary of Occupational Titles describes the duties of a surveillance
monitor:

      Monitors premises of public transportation terminals to detect crimes or
      disturbances, using closed circuit television monitors, and notifies
      authorities by telephone of need for corrective action: Observes
      television screens that transmit in sequence views of transportation facility
      sites. Pushes hold button to maintain surveillance of location where
      incident is developing, and telephones police or other designated agency
      to notify authorities of location of disruptive activity. Adjusts monitor
      controls when required to improve reception, and notifies repair service
      of equipment malfunctions.

1 U.S. Dep't of Labor, Dictionary of Occupational Titles, 281 (4th ed. 1991).


                                           -6-
741 F.2d 177, 179 (8th Cir. 1984). Weiler's testimony was fully developed, and the
record contained at least five sets of medical records and opinions from different
doctors, each of whom evaluated Weiler's limitations. Cf. id. at 179 (ALJ did not
develop the claimant's testimony, did not obtain critical medical records, and needed
to inquire as to claimant's limitations.).

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -7-